Title: To Alexander Hamilton from George West, Jr., 5 June 1799
From: West, George, Jr.
To: Hamilton, Alexander


          
            General Alexander Hamilton,
            Sir,
            Burlington 5th. June ’99
          
          A few Weeks since an Apprentice Lad of mine, by the Name of Matthew Smith, was induced to inlist—by a recruiting party belonging to a Company commanded by Captain Charles Marll—
          I immediately took the best Advice on the subject and found it was not the intention of the Law that apprentices should be inlisted without the consent of their Masters—James McHenry Esquire, Secy of War, directed me to write to you, Sir, and state the circumstance, and informed me you would immediately take the necessary steps to have the Boy discharged released—I have shewn Captain Marll his Indenture, who informs me the Lad is sent on to Elizabeth Town, and is under the command of Colonel Aaron Ogden—
          I beg pardon, Sir, for giving you this trouble—my Duty obliges me to have this matter put in a proper train—I have the Honour to be with sentiments of much respect Your Mo. Obt. Hble. Servt.
          
            George West Junr.
          
        